Citation Nr: 1043306	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  04-36 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability, including degenerative disc disease.  

2.  Entitlement to service connection for lumbar spine 
disability, including degenerative disc disease, status-post 
laminectomy. 

3.  Entitlement to service connection for a disability exhibited 
by memory loss.

4.  Entitlement to service connection for radiculopathy of the 
upper and/or lower extremities, previously characterized as a 
disability exhibited by nerve damage. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to November 
1952. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for a lumbar spine disability and a disability 
exhibited by nerve damage, and declined to reopen previously 
denied claims of entitlement to service connection for memory 
loss and a cervical spine disability.  Timely appeals were noted 
from that decision.  The application to reopen the previously 
denied claims was granted by the Board in November 2007.  

A hearing on these matters was held before the undersigned 
Veterans Law Judge on August 16, 2007.  A copy of the hearing 
transcript has been associated with the file.

In November 2007 and December 2008, the Board remanded these 
issues to the RO (via the Appeals Management Center (AMC)) for 
further evidentiary development.  After completion of the most 
recently requested development, the case is back before the Board 
for further appellate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

FINDINGS OF FACT

1.  A clear preponderance of the evidence is against a finding 
that cervical spine disability had its onset, increased in 
severity, or is otherwise related to the Veteran's military 
service.

2.  A clear preponderance of the evidence is against a finding 
that lumbar spine disability had its onset, increased in 
severity, or is otherwise related to the Veteran's military 
service.

3.  A clear preponderance of the evidence shows that the Veteran 
does not have a disability characterized by memory loss that is 
related to his active service.  

4.  A clear preponderance of the evidence is against a finding 
that radiculopathy of the upper and/or lower extremities had its 
onset, increased in severity, or is otherwise related to the 
Veteran's military service.


CONCLUSIONS OF LAW

1.  Cervical spine disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1117, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 (2009).

2.  Lumbar spine disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1117, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 (2009).

3.  A disability characterized by memory loss was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1117, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 (2009).

4.  Radiculopathy of the upper and/or lower extremities was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 
1117, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated November 2003, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claims for 
service connection; information and evidence that VA would seek 
to provide; and information and evidence that the Veteran was 
expected to provide.  Because service connection is denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure to notify prejudice to 
the Veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).
 
VA has done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment 
records have been associated with the claims file.  All 
identified and available post-service treatment records have been 
secured.  The Veteran has been medically evaluated in conjunction 
with his claims.  The duties to notify and assist have been met.

Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, medical 
or lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The Veteran claims that his cervical spine disability, lumbar 
spine disability, disability characterized by memory loss, and 
radiculopathy all result from an in-service fall.  A review of 
the Veteran's service treatment records shows that he fell from a 
ladder on June 16, 1952.  There is no record of treatment for any 
injuries sustained in the fall until early July 1952.  A 
treatment record dated July 2, 1952, indicates that the Veteran 
"supposedly landed on his feet and received a glancing blow to 
forehead on rung of ladder.  Although he remembers nothing about 
episode, there was no complete loss of consciousness as observed 
by myself and others."  However, the Veteran was observed to 
have paresis of the rectus muscles in the eyes as well as 
constricted visual fields and temporal scotoma on the left.  The 
Veteran was transferred to the U.S. Naval Hospital in Guantanamo 
Bay, Cuba, for treatment of his eye injuries.  Another treatment 
record states that there was a loss of consciousness following 
the incident, but there is no indication that the note was based 
on a personal observation of the Veteran.   The Veteran was 
hospitalized for treatment of his eye injuries and discharged to 
duty in August 1952.  

A September 1952 neurological evaluation showed no abnormality in 
sensory, motor, cerebellar, deep and superficial reflex testing.  
There was "no evidence of any residual from old injury ... such 
persistent symptomatology in absence of any finding strongly 
suggests conversion mechanisms."  The Veteran received a mental 
health evaluation in October 1952, after which he was diagnosed 
with emotional instability reaction with hysterical tendencies.  
This diagnosis was said to be "of such long-standing duration 
and severity as to render him unfit for duty and it is 
recommended that he be discharged from the U.S. Navy."  The 
Veteran was discharged as unfit for duty based on emotional 
instability reaction in November 1952.  

In December 1952, the Veteran filed a claim for headaches and 
blackouts as a result of his in-service fall, which was denied by 
rating decision dated March 1953.  During the development of the 
claim, the Veteran did not allege, nor did the evidence show, a 
disability characterized by memory loss, a neurological disorder, 
or disability involving the cervical or lumbar spine.  

In June 1995, the Veteran filed a claim for compensation for a 
"neck disorder" and memory loss as a result of his fall.  The 
Veteran alleged that he landed on his head during his fall, and 
that he was discharged as a result of his headaches and 
blackouts.   On VA examination, degenerative changes of both the 
cervical and lumbar spine were diagnosed.  No etiology for these 
disabilities was offered; however, it was noted that the Veteran 
had had pain in his back since a surgery in 1990.  The Veteran 
apparently did not discuss his in-service fall during the 
examinations.  A neurological examination was normal, with no 
signs of radiculopathy or other nerve dysfunction.  

In September 2003, an opinion was received from a private 
physician, Dr. William Dinenberg, who indicated that he had 
treated the Veteran for his lumbar spine disability.  The Veteran 
had told him of an in-service fall with resulting chronic pain in 
the lumbar and cervical spine.  Because of the "significant 
trauma in this fall," the physician "cannot exclude it as a 
cause of [the Veteran's] multiple chronic musculoskeletal 
conditions...."  There is no indication that Dr. Dinenberg 
reviewed the Veteran's claims folder.  

Another private opinion was received in September 2003 from Dr. 
David R. Stutz, who indicated that he had "reviewed the 
Veteran's history" and that the Veteran had "described in 
detail an episode that occurred on active duty" involving a 
"closed head injury."  In his opinion, the "continued pain in 
the Veteran's back...legs, and arms...could certainly be due to his 
accident that occurred while he was in military service."  There 
is no indication that Dr. Stutz reviewed the Veteran's claims 
folder.  

The Veteran received a VA neurological examination in December 
2003, during which he reported cervical and lumbar spine 
dysfunction, as well as signs of nerve damage and memory loss.  
On examination, the Veteran was not observed to have any gross 
memory loss.  The diagnoses were herniated disc of the lumbar 
spine, status post laminectomy with evidence of left leg 
radiculopathy; degenerative disc disease of the cervical spine 
with evidence of left upper extremity radiculopathy; and no gross 
clinical evidence of memory loss.  The examiner could not relate 
the Veteran's musculoskeletal and neurological disorders to his 
service without resort to mere speculation, since there was "no 
documentation in the service or several years after the service 
that the Veteran had complaint, evaluation, or treatment of these 
conditions."  

The Veteran's VA treatment provider, Dr. Carnahan, noted in 
August 2007 that the Veteran had had an in-service fall and 
landed on his head.  She noted that the diagnosis and treatment 
of traumatic brain injury (TBI) "did not exist as we know it 
today" in the absence of MRI and CT scan.  In her opinion, the 
Veteran's initial double vision after the fall indicated cranial 
nerve dysfunction.  She concluded that the Veteran's cranial 
nerve dysfunction, short term memory loss, and degenerative disc 
disease of the cervical and lumbar spine were "much more likely 
than not related directly to this fall on the USS Quincy in July 
1952."  There is no indication that Dr. Carnahan reviewed the 
Veteran's claims folder.  

During an August 2007 hearing before the Board, the Veteran 
testified that he fell two stories and landed on his "head, 
shoulders and back."  He indicated that he did not lose 
consciousness, but rather that he continued with his work and 
then went to sleep, after which he woke up in sick bay; however, 
he remembers none of this.  He further testified that his "eyes 
were so crossed and they were stating I was totally blind."  He 
had a great deal of pain in his spine while hospitalized and was 
diagnosed with an injury to the back.  The Veteran indicated that 
he has experienced memory loss, as well as lumbar and cervical 
spine pain and radiating pain down his left extremities, since 
his service.  He often could not remember the names of his own 
children.  The Veteran testified that he was discharged for an 
emotional reaction, but attributed it to his in-service 
hospitalization.  The Veteran testified that he was hospitalized 
continuously from July 1952 until his discharge from active 
service.  

These matters were remanded to the RO by the Board in November 
2007 for additional development.  Specifically, the Board 
requested that the RO obtain the Veteran's records from the VA 
facilities in Chicago and Sarasota; that it attempt to gather 
records from the private physicians identified by the Veteran in 
1995; and that it schedule the Veteran for appropriate VA 
examinations to determine the nature and etiology of his claimed 
disorders.  In December 2007, the RO requested that the Veteran 
provide authorization for all of the private physicians who have 
treated him for his claimed disabilities; however, the Veteran 
did not respond.  Records from the VA facility in Sarasota were 
received; the Chicago facility responded that it had no records 
pertinent to the Veteran.  With respect to the November 2007 
records requests, the Board is satisfied there was substantial 
compliance with its remand orders.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

The Veteran received another VA examination in July 2008.  The 
claims folder and the records pertinent to the Veteran's in-
service fall were reviewed.  It was noted that "the Veteran 
states he landed on his head, and shoulders, and back."  
However, the examiner noted that the Veteran did not "not 
mention any complaints regarding lower back pain or neck pain" 
while being treated for injuries related to his fall.  The 
examiner conducted an examination of the Veteran and found 
evidence of degenerative disc disease of the lumbar spine with 
radiculopathy, as well as degenerative disc disease of the 
cervical spine.  There were no neurological abnormalities in the 
Veteran's upper extremities.  The examiner found that the 
diagnosed disorders were not the result of military service, 
since post-fall hospital records "indicate the patient was 
admitted complaining of diplopia and blurred vision after landing 
on his feet and having a glancing blow to the forehead.  Hospital 
records and neurological consultation does not have any mention 
of neck or low back pain."  The examination report did not 
reconcile the examiner's conclusions with the positive etiology 
opinions of record, nor was an examination conducted with respect 
to the Veteran's claimed memory loss, as was requested by the 
Board in its November 2007 remand.  Thus, the matters were 
remanded for clarification and additional examination in December 
2008 pursuant to Stegall, supra.  

An addendum to the July 2008 orthopedic examination was received 
in January 2009.  The opinions of the previous examiners were 
reviewed, but the examiner did not find reason to alter his 
previous findings, since there was no evidence of the claimed 
lumbar spine, cervical spine and neurological disorders during 
service, nor was there a continuity of symptomatology from 
service.  According to the examiner, these disorders do "not 
have a latent period where there would be a time in which he had 
no problems and then he had problems."  

The Veteran's memory loss was evaluated on a VA mental disorders 
examination in March 2009.  However, the psychiatrist found that 
he could not determine whether the Veteran had a disability 
characterized by memory loss without resort to speculation, and 
referred the matter for neuropsychological testing.  Such testing 
was accomplished in July 2009, and the report of findings was 
included in its entirety in an August 2009 addendum to the March 
2009 VA examination report.  The neuropsychologist found that the 
Veteran was "currently functioning well within expectation 
across all cognitive domains, including memory, language, 
attention, processing speed, visuocognition and executive 
functioning."  Emotionally, the Veteran was said to display 
symptoms of depression and anxiety.  The neuropsychologist 
further found that "the patient's normal pattern of 
neuropsychological performance in the average to superior range 
is not consistent with a TBI related cognitive disorder and does 
not support a diagnosis of cognitive disorder or dementia at the 
present time...The patient is not currently exhibiting any 
cognitive sequelae on objective test measures.  His subjective 
cognitive complaints are best attributed to ... psychiatric 
disturbance and unresolved chronic pain."  

After reviewing the neuropsychological assessment and conducting 
a basic mental status examination, a VA examiner found in August 
2009 that the Veteran does not have a disability characterized by 
memory loss.  The Veteran's performance on cognitive testing was 
"within normal to above normal range given his age and 
educational history ...these results are not consistent with his 
report of head trauma during active duty in July of 1952."  The 
examiner also noted that the Veteran's psychological 
symptomatology related to his "consistent reports of lumbar and 
cervical pain that appear to be primarily related to a work-
ending injury in 1989."  

The January 2009 addendum appropriately reconciled the examiner's 
findings with the positive etiology opinions of record as 
requested by the Board, and the mental health and 
neuropsychological reports are competent evidence that the 
Veteran does not have a disability exhibited by memory loss.  The 
Board is satisfied there was substantial compliance with its 
December 2008 remand orders.  See Dyment, supra; Stegall, supra.  

In adjudicating these claims, the Board must assess the 
competence and credibility of the Veteran as to his assertions as 
to in-service incurrence of his disorders and continuity of 
symptomatology from service.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), 
the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), 
emphasized that lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within the 
realm of the witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (noting competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of faulty memory, cervical and lumbar 
spine pain, and radiating pain in the upper and lower 
extremities.  Layno; 38 C.F.R. § 3.159(a)(2); see also Barr, 21 
Vet. App. at 309 (holding that a lay person is competent to 
testify as to his or her observations of varicose veins).  
However, he is not competent to diagnose the cause of his 
disorders, or render an opinion as to the etiology of his 
disabilities, because he does not have the requisite medical 
expertise.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 
(1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Upon review, the Board finds that the Veteran's allegations of 
in-service incurrence of memory loss, degenerative disc disease 
of the lumbar and cervical spine, and radiculopathy, as well as a 
continuity of symptomatology since service, are not consistent 
with the objective evidence of record.  The Veteran's testimony 
as to his in-service fall and its sequelae has been inconsistent 
throughout the appeal.  The Veteran's lay evidence is also 
inconsistent with the medical evidence generated during the 
course of his treatment for his injuries.  The Veteran has stated 
that he landed on his head, or on his head, back and shoulders; 
however, his recollections of the event are of no probative 
value, since he has also testified that he has no memory of the 
event.  The contemporaneous medical evidence states that the 
Veteran landed on his feet, and received only a "glancing blow" 
to the forehead.  The Veteran was treated for diplopia and an eye 
injury, and later complained of headaches and blackouts.  The 
Veteran did not complain of, nor was he treated for, injuries to 
the back and neck, nor did he report radiating pain in his 
extremities.  A neurological examination accomplished in 
September 1952 was normal. 

The Veteran has also testified that he was hospitalized for 
several months and that he was discharged as a result of injuries 
sustained in the fall.  However, his service treatment records 
show that he did not even seek treatment for two weeks after his 
fall, and at that point he reported an eye injury, not any 
musculoskeletal or neurological abnormalities.  He was 
hospitalized for treatment of that eye injury in July 1952 and 
discharged to duty in August 1952.  He was then discharged in 
November 1952 as a result of an "emotional instability reaction 
with hysterical tendencies."  During his August 2007 hearing, 
the Veteran indicated that his hospitalization of "six months" 
resulted in emotional instability; however, as has been 
previously noted, the Veteran was not continuously hospitalized, 
and the October 1952 mental health evaluation that formed the 
basis for his discharge points to other factors as the causes of 
his emotional instability reaction with hysterical tendencies.  

The Veteran has also alleged a continuity of symptomatology since 
service.  Significantly, however, he did not report memory loss, 
back pain, neck pain, or neurological abnormalities when he filed 
a claim for benefits in December 1952, one month after his 
discharge from active service, concerning injuries sustained in 
his fall.  In fact, the first time the Veteran alleged any of the 
claimed disabilities was in 1995.  The July 1995 VA examinations 
found no evidence of memory loss or other neurological deficits, 
including radiculopathy, and did not comment on the etiology of 
the Veteran's degenerative disc disease of the lumbar and 
cervical spine.  The Board does not find it likely that the 
Veteran's in-service fall resulted in chronic neurological and 
orthopedic pathology, with no recorded treatment for over 40 
years, and was not mentioned in December 1952 when the Veteran 
was aware of the compensation program and actively seeking 
benefits for injuries sustained during his fall.  The Board also 
does not find it likely that the Veteran suffers from memory loss 
so severe that he would forget the names of his own children, yet 
no evidence of cognitive disorder was found on any neurological, 
psychiatric, or neuropsychiatric evaluation.  The Veteran has not 
been a consistent historian.  As a result, the Board finds that 
the lay evidence as to in-service incurrence and continuity of 
symptomatology lacks credibility and is therefore of limited 
probative value here.

Turning to the medical evidence of record, the Veteran has 
submitted three etiology opinions, from both VA and non-VA 
providers, indicating that his claimed disorders are the result 
of his in-service fall.  All of the VA examinations conducted 
during the course of the appeal, however, found that the Veteran 
does not have memory loss, and that his neurological and 
orthopedic disabilities are not the result of active service.  An 
evaluation of the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent to 
which they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative 
value of a medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  See Sklar v. 
Brown, 5 Vet. App. 140 (1993).

With the above criteria in mind, the Board finds that the 
September 2003 private etiology opinions, as well as Dr. 
Carnahan's August 2007 opinion, are of limited probative value in 
this matter, because they are based on the Veteran's stated 
history as to the nature of his fall and subsequent sequelae.  As 
has been discussed, the Veteran is not a reliable historian 
regarding this matter, and there is no indication that any of 
these physicians had the opportunity to review the claims folder 
before rendering an opinion in this matter.  The Board is not 
bound to accept medical opinions that are based on history 
supplied by the Veteran, where that history is based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 
5 Vet. App. 458 (1993).

The Board accords greater probative weight to the VA opinions and 
addendums of record, which found that the Veteran does not suffer 
from memory loss, and that his neurological and orthopedic 
disabilities are not the result of his in-service fall.  The 
examiner(s) reviewed the entire record and cited to the record in 
coming to their conclusions.  They did not rely upon the 
Veteran's stated history, which has been found to be of little 
probative value in this matter; instead, they relied upon the 
medical evidence of record, which shows no evidence of 
neurological or musculoskeletal disorders during service or for 
over 40 years thereafter.  The examiners are medical doctors with 
the necessary expertise to comment on the existence of a 
disability characterized by memory loss and the etiology of the 
Veteran's lumbar and cervical degenerative disc disease with 
radiculopathy.  

The Board is charged with weighing the positive and negative 
evidence, resolving doubt in the Veteran's favor when the 
evidence is in equipoise.  Considering the overall evidence, 
including the service treatment records, the post-service medical 
evidence and the lay evidence presented by the Veteran, the Board 
finds that the negative evidence is more persuasive and of 
greater probative value here.   

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran has a disability characterized by memory 
loss.  A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  A 
preponderance of the evidence is also against a finding that 
disability of the lumbar and/or cervical spine, with 
radiculopathy, is causally related to active service.  Thus, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Service connection cervical spine disability is denied.

Service connection for lumbar spine disability is denied.

Service connection for a disability exhibited by memory loss is 
denied.

Service connection for radiculopathy of the upper and/or lower 
extremities is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


